Case 0:19-cv-62772-DPG Document 9 Entered on FLSD Docket 12/30/2019 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                       Case No. XX-cv-XXXXX-GAYLES


 PARTY NAME(S),
                              Plaintiff(s),

                     v.

 PARTY NAME(S),
                              Defendant(s).
                                                              /

                             PROPOSED SCHEDULING ORDER SETTING
                           CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

           THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 [MM/DD/YYYY].1 The Calendar Call will be held at 9:30 a.m. on Wednesday,

 [MM/DD/YYYY].2 A Status Conference will be held at 10:00 a.m. on Wednesday,

 [MM/DD/YYYY]. 3 The parties shall adhere to the following schedule: 4

 1.     Joinder of any additional parties and filing of motions to amend the
                                                                                                   [MM/DD/YYYY]
        complaint by

 2.     Written lists containing the names and addresses of all fact witnesses
                                                                                                   [MM/DD/YYYY]
        intended to be called at trial by



 1
      Consult the attached Appendix re Trial Calendars for beginning dates.
      In all Expedited Track cases (S.D. Fla. L.R. 16.1(a)(2)(A)) and all actions brought pursuant to the Fair Labor
      Standards Act, Title III of the Americans with Disabilities Act, the Fair Debt Collection Practices Act, or
      to recover amounts due on a defaulted student loan, the Trial shall occur within nine months of the date
      Plaintiff(s) filed the action.
      In all Standard Track cases (S.D. Fla. L.R. 16.1(a)(2)(B)), the Trial shall occur within twelve to eighteen months
      of the date Plaintiff(s) filed the action.
 2
      Wednesday before Trial date.
 3
      Three to four weeks following the parties’ proposed mediation deadline. The Court may schedule an additional
      pretrial Status Conference pursuant to Fed. R. Civ. P. 16(a).
 4
      Additionally, in class action cases, the parties should provide proposed deadlines for class discovery and the filing
      of motions for class certification and/or decertification. In cases arising from administrative agency determinations
      and/or appeals thereof, the parties should provide a deadline for the filing of the administrative record.
Case 0:19-cv-62772-DPG Document 9 Entered on FLSD Docket 12/30/2019 Page 2 of 5



 3.     Plaintiff(s) shall disclose experts, expert witness summaries, and
                                                                                                  [MM/DD/YYYY]
        reports as required by Fed. R. Civ. P. 26(a)(2) by

 4.     Defendant(s) shall disclose experts, expert witness summaries, and
                                                                                                  [MM/DD/YYYY]
        reports as required by Fed. R. Civ. P. 26(a)(2) by

 5.     Exchange of rebuttal expert witness summaries and reports as required
                                                                                                  [MM/DD/YYYY]
        by Fed. R. Civ. P. 26(a)(2) by

 6.     Parties shall select a mediator pursuant to Local Rule 16.2 and shall
                                                                                                  [MM/DD/YYYY]
        schedule a time, date, and place for mediation by

 7.     Fact discovery shall be completed by                                                      [MM/DD/YYYY]
        [at least five months before Trial date]

 8.     Expert discovery shall be completed by                                                    [MM/DD/YYYY]
        [at least five months before Trial date]

 9.     Dispositive motions, including those regarding summary judgment and
        Daubert, shall be filed by                                                                [MM/DD/YYYY]
        [at least four months before Trial date]

 10. Mediation shall be completed by                                                              [MM/DD/YYYY]
     [at least three months before Trial date] 5

 11. All pretrial motions and memoranda of law, including motions in
     limine, shall be filed by                                                                    [MM/DD/YYYY]
     [at least two months before Trial date]

 12. Joint pretrial stipulation, proposed joint jury instructions, proposed
     joint verdict form, and/or proposed findings of fact and conclusions of                      [MM/DD/YYYY]
     law shall be filed by
     [at least one month before Trial date]

 13. Electronic versions of documentary exhibits and Certificates of
     Compliance re Admitted Evidence shall be filed on CM/ECF by                                  [MM/DD/YYYY]
     [no later than 48 hours prior to Calendar Call]



 By:            [Attorney(s) for Plaintiff(s)]                              [Attorney(s) for Defendant(s)]




 5
      For all actions brought pursuant to the Fair Labor Standards Act, Title III of the Americans with Disabilities Act,
      the Fair Debt Collection Practices Act, or to recover amounts due on a defaulted student loan, mediation shall occur
      within ninety days of the Court’s entry of the Scheduling Order.
Case 0:19-cv-62772-DPG Document 9 Entered on FLSD Docket 12/30/2019 Page 3 of 5



                            APPENDIX RE TRIAL CALENDARS

 In completing the Proposed Scheduling Order, be advised that the Court’s two-week trial calendars
 begin on the following dates:




                                              2020

     January 6              April 13              July 20                October 26
     January 21             April 27              August 3               November 9
     February 3             May 11                August 17              November 23
     February 18            May 26                August 31              December 7
     March 2                June 8                September 14           December 21
     March 16               June 22               September 28
     March 30               July 6                October 13



                                              2021

     January 4              April 12              July 19                October 25
     January 19             April 26              August 2               November 8
     February 1             May 10                August 16              November 22
     February 16            May 24                August 30              December 6
     March 1                June 7                September 13           December 20
     March 15               June 21               September 27
     March 29               July 5                October 12
Case 0:19-cv-62772-DPG Document 9 Entered on FLSD Docket 12/30/2019 Page 4 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. XX-cv-XXXXX-GAYLES

 PARTY NAME(S),
                        Plaintiff(s),

                v.

 PARTY NAME(S),
                        Defendant(s).
                                                 /

    ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
                  FOR FINAL DISPOSITION OF MOTIONS

        In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

 to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

 Judge decide the following motions and issue a final order or judgment with respect thereto:

        1.    Motions to Dismiss                         Yes ____          No ____

        2.    Motions for Summary Judgment               Yes ____          No ____

        3.    All Pretrial Motions                       Yes ____          No ____

        4.    Discovery                                  Yes ____          No ____

        5.    Other (explain below)                      Yes ____          No ____

              _____________________________________________________________




 By:         [Attorney(s) for Plaintiff(s)]                 [Attorney(s) for Defendant(s)]
Case 0:19-cv-62772-DPG Document 9 Entered on FLSD Docket 12/30/2019 Page 5 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. XX-cv-XXXXX-GAYLES

 PARTY NAME(S),
                           Plaintiff(s),

                  v.

 PARTY NAME(S),
                           Defendant(s).
                                                          /

                             ELECTION TO JURISDICTION BY A
                       UNITED STATES MAGISTRATE JUDGE FOR TRIAL

          In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

 to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

 Judge conduct any and all further proceedings in this case, including TRIAL, and entry of final

 judgment with respect thereto. *



 By:          [Attorney(s) for Plaintiff(s)]                          [Attorney(s) for Defendant(s)]




 *
     A Magistrate Judge may conduct jury trials if the underlying claims support a demand for jury. In addition, a
     Magistrate Judge can generally accommodate special settings.
